
	

114 HR 4509 : State and High-Risk Urban Area Working Group Act
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4509
		IN THE SENATE OF THE UNITED STATES
		April 14, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to clarify membership of State planning committees or
			 urban area working groups for the Homeland Security Grant Program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the State and High-Risk Urban Area Working Group Act. 2.Administration and coordination of certain DHS grantsSubsection (b) of section 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) is amended to read as follows:
			
				(b)Planning committees
 (1)In generalAny State or high-risk urban area receiving a grant under section 2003 or 2004 shall establish a State planning committee or urban area working group to assist in preparation and revision of the State, regional, or local homeland security plan or the threat and hazard identification and risk assessment, as the case may be, and to assist in determining effective funding priorities for grants under such sections.
					(2)Composition
 (A)In generalThe State planning committees and urban area working groups referred to in paragraph (1) shall include at least one representative from each of the following significant stakeholders:
 (i)Local or tribal government officials. (ii)Emergency response providers, which shall include representatives of the fire service, law enforcement, emergency medical services, and emergency managers.
 (iii)Public health officials and other appropriate medical practitioners. (iv)Individuals representing educational institutions, including elementary schools, community colleges, and other institutions of higher education.
 (v)State and regional interoperable communications coordinators, as appropriate. (vi)State and major urban area fusion centers, as appropriate.
 (B)Geographic representationThe members of the State planning committee or urban area working group, as the case may be, shall be a representative group of individuals from the counties, cities, towns, and Indian tribes within the State or high-risk urban area, including, as appropriate, representatives of rural, high-population, and high-threat jurisdictions.
 (3)Existing planning committeesNothing in this subsection may be construed to require that any State or high-risk urban area create a State planning committee or urban area working group, as the case may be, if that State or high-risk urban area has established and uses a multijurisdictional planning committee or commission that meets the requirements of this subsection..
		
	Passed the House of Representatives April 13, 2016.Karen L. Haas,Clerk.
